 



Exhibit 10.2
AMENDMENT TO DISTRIBUTION AGREEMENT
THIS AMENDMENT TO DISTRIBUTION AGREEMENT (“Amendment”) is entered into as of
December 22, 2005 (the “Effective Date”), by and between Connetics Corporation
(“Connetics”) and Cardinal Health, Inc. (“Cardinal”). Connetics and Cardinal
entered into a Distribution Agreement dated December 1, 2004 (“Agreement”). The
Parties desire to amend the Agreement in the manner set forth in this Amendment.
Capitalized terms not otherwise defined herein shall have the meaning ascribed
to such terms in the Agreement.
AGREEMENT

1.   The following definitions in Article 1 of the Agreement are hereby deleted
and replaced in their entirety as follows:

Commitment Period. “Commitment Period” means January 1, 2006 through
December 31, 2007, unless this Agreement is terminated earlier under the
provisions of Article 4.
NLC Program. “NLC Program” means Cardinal’s National Logistics Center, combining
a centralized, single-shipping point for all Products and improved inventory
management and shipping services.
Term. “Term” means the date first written above, through and including
December 31, 2007, unless this Agreement is terminated earlier under the
provisions of Article 4.

2.   The following bullet-point is hereby added to Section 2.1 of the Agreement:

  • All other NLC Program administrative services.

3.   Subsection (c) is hereby added to Section 2.2 of the Agreement as follows:

    (c) All other NLC Program distribution administrative services.

4.   Section 2.3.3 of the Agreement is hereby deleted and replaced in its
entirety with the following:

2.3.3 Monthly Purchase. Cardinal and Connetics will jointly use best efforts to
adjust inventory levels maintained by Cardinal to accurately reflect Product
demand. Cardinal shall purchase Product from Connetics monthly and [**]

5.   The bullet-points in Section 2.5.1 are hereby deleted in their entirety,
and a new sentence is hereby added following the bullet-points, as follows:

•     On hand inventory level by distribution center and any other location
and/or facility where Products are stored and/or warehoused through the NLC
Program (including brokerage locations); and

•     On order inventory level by distribution center and any other location
and/or facility where Products are stored and/or warehoused through the NLC
Program (including brokerage locations); and
** Portions of this exhibit have been omitted and filed separately with the SEC.
Confidential treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



•     Sales out by distribution center and any other location and/or facility
where Products are stored and/or warehoused through the NLC Program (including
brokerage locations)
Cardinal shall also provide Connetics quarterly morgue reports that must be
received by Connetics no later than the last week of each calendar quarter
during the Commitment Period.

6.   The following sentence is hereby added as the last sentence of
Section 3.1(c) of the Agreement:

     (c)     The Parties agree that the benefit described above will equal [**]
of total Product purchases during any period of the Commitment Period in which
on hand inventory levels [**]

7.   Section 3.1(c)(ii) is hereby deleted and replaced in its entirety as
follows:

     [**]

8.   A new Section 3.5 is hereby added to the Agreement and shall read as
follows:

3.5     NLC Program. In exchange for the terms and conditions set forth in this
Amendment, Connetics hereby agrees to participate in the NLC Program through the
Commitment Period. Such participation shall commence as of January 1, 2006 and
shall be subject to a separate agreement between the Parties.
** Portions of this exhibit have been omitted and filed separately with the SEC.
Confidential treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



9.   The first sentence of Article 4 of the Agreement is hereby deleted and
replaced in its entirety with the following:

This Agreement shall remain in full force through December 31, 2007, unless
terminated earlier in accordance with this Article 4.

10.   Section 5.2.1 of the Agreement is hereby deleted and replaced in its
entirety with the following:

5.2.1     Protection of Confidential Information. During the Term of this
Agreement, each Party, its respective agents, employees and representatives
(collectively, the “receiving party”) may receive or have access to confidential
materials and information of the other Party (the “disclosing party”). All such
materials and information (including, but not limited to the terms of this
Agreement, Product information and demand, the purchase plan set forth in
Section 2.3.3, Inventory Reports, Sales Reports, operations, methods,
strategies, formulas, price lists, discount programs, incentives, rebates,
records of unit movement for Products, shipping and warehousing, and
confidential proprietary information from third parties), are collectively
referred to as “Confidential Information” and constitute the property of the
disclosing party. During the Term of this Agreement and for a period of one
(1) year thereafter the receiving party shall not use or disclose to third
persons (“Third Persons”) any such Confidential Information without the
disclosing party’s prior written consent, excepting (a) disclosures made on a
confidential basis to and use by the directors, officers, employees, and agents
of the receiving party who have a reasonable need to know such information in
connection with the receiving party’s performance of this Agreement and who are
bound to the receiving party by the same obligations of confidentiality that
receiving party is bound under this Agreement; receiving party shall be
responsible for compliance by such directors, officers, employees, and agents
with the terms of this Agreement, (b) disclosures that are required by law, as
reasonably determined by the receiving party or its legal counsel, or are made
on a confidential basis to the receiving party’s attorneys, accountants, and
other professional advisors in connection with matters relating to this
Agreement, and (c) routine disclosures in the normal course of business,
including to IMS/DDD or similar organizations. The Parties intend “Third
Persons” to be defined and construed in the broadest possible fashion and to
specifically include, but not be limited to, all analysts or other persons in
the financial community.

11.   Exhibit A — Products of the Agreement is hereby deleted in its entirety
and replaced with a revised Exhibit A-1 — Products attached to this Amendment.

12.   The remaining provisions of the Agreement shall continue in full force and
effect as though fully set forth in this Amendment. Any conflict between the
provisions of this Amendment and the Agreement shall be resolved in favor of
this Amendment.

[Remainder of Page Intentionally Left Blank]

 



--------------------------------------------------------------------------------



 



The Parties have duly executed this Amendment as of the day first written above.

                  CARDINAL HEALTH, INC.       CONNETICS CORPORATION
 
               
By:
  /s/ Frank Segrave       By:   /s/ John L. Higgins
 
               
 
               
Name:
  Frank Segrave       Name:   John L. Higgins
 
               
 
               
Title:
  Senior Vice President       Title:   Chief Financial Officer
 
               

 



--------------------------------------------------------------------------------



 



Exhibit A-1
Products

                      Product   NDC   Size    
 
               
 
  Evoclin
Evoclin
Luxiq
Luxiq
Luxiq
Olux
Olux
Soriatane
Soriatane   63032-0061-50
63032-0061-00
63032-0021-50
63032-0021-00
63032-0021-011
63032-0031-50
63032-0031-00
63032-0090-25
63032-0091-25   50GM
100GM
50GM
100GM
50GM
50GM
100GM
10MG
25MG    

 